Citation Nr: 0202474	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  98-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for a mood disorder secondary to a head injury.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted an earlier effective date 
for the veteran's mood disorder secondary to a head injury, 
and assigned a noncompensable (zero percent) disability 
rating for this disorder from April 17, 1980 to November 28, 
1983, at which time the rating was increased to 100 percent.  
The veteran filed a timely appeal to the initial 
noncompensable disability rating assigned from April 17, 1980 
to November 28, 1983.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
  
2.  From April 17, 1980 to November 28, 1983, the veteran's 
mood disorder secondary to a head injury was manifested by 
purely subjective complaints including headaches and 
dizziness, with no evidence of any neurological disabilities 
and no diagnosis of multi-infarct dementia associated with 
brain trauma.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating from 
April 17, 1980 to November 28, 1983 for the veteran's mood 
disorder secondary to head trauma have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 9304 (1983); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased initial disability rating for his service-connected 
mood disorder secondary to a head injury.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case, and in correspondence 
to the veteran, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  Specifically, the 
Board observes that in a letter to the veteran dated in April 
2001, the RO provided the veteran with information regarding 
the VCAA, noting that his claim had been reviewed to see if 
his appeal met the requirements of this law and was found to 
be in compliance.  In addition, the SOC issued in August 2001 
provided detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, the duty to assist 
claimants under 38 U.S.C.A. § 5103A, and the responsibility 
of the claimant and the benefit of the doubt rule under 38 
U.S.C.A § 5107.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes, 
examination reports and hospitalization summaries, private 
medical records, and personal statements made by the veteran 
in support of his claim.  The veteran has also testified at 
numerous hearings before RO hearing officers, transcripts of 
which are contained in his claims files.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for increased 
ratings.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The history of this claim is somewhat involved.  Following 
several RO rating decisions, in October 1992 the Board issued 
a decision remanding the case to the RO for additional 
development in an attempt to ascertain the etiology of any 
psychiatric disorders present.  Following extensive 
development, the Board issued a decision in August 1997 
granting service connection for a psychiatric disorder, 
claimed as a residual of a closed head injury and anti-
malarial medication during active service.  

Following the Board's decision, the award was effectuated by 
the RO in a December 1997 rating decision.  Specifically, the 
RO granted service connection for mood disorder secondary to 
head injury, and assigned a 10 percent schedular rating, 
effective from October 1988.  The veteran appealed both the 
rating assigned and the effective date of that award.  
Additionally, he claimed that his service-connected 
psychiatric disorder rendered him unable to obtain and retain 
employment (TDIU).  In February 2000, the Board issued a 
decision granting a 100 percent schedular evaluation, denying 
TDIU, and denying an effective date earlier than October 24, 
1988, for service connection for a mood disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2000, the Court issued an order vacating and 
remanding that part of the Board decision which denied the 
earlier effective date issue.  Specifically, the Court's 
order granted a joint motion entered into by the veteran and 
the Secretary of Veterans Affairs.  The joint motion cited 
deficiencies in the reasons and bases provided by the Board 
for the assignment of the effective date.  It was noted that 
the VA had not fully addressed whether a 1968 rating action 
which denied service connection for a nervous condition was 
final.  It cited the lack of adequate discussion of whether 
any of the veteran's prior claims were final.  

In February 2001, the Board remanded the veteran's claim to 
the RO for further action.  Specifically, the RO was 
instructed to review the claims file and determine whether 
any and all prior claims were final as discussed in the joint 
motion which formed the basis for the Court's September 2000 
order.  The RO was then instructed to readjudicate the 
veteran's earlier effective date claim.

Following a thorough review of the veteran's claims file, the 
RO issued a rating decision in March 2001 which granted an 
earlier effective date of April 17, 1980, for service 
connection for a mood disorder secondary to a head injury.  
The RO assigned a noncompensable (zero percent) rating for 
this disorder from April 17, 1980 until November 28, 1983, at 
which time the disability rating was increased to 100 
percent.  The veteran continued his appeal regarding the 
effective date assigned, and submitted a notice of 
disagreement (NOD) to the noncompensable evaluation assigned 
from April 17, 1980 to November 28, 1983.  The veteran's 
claims file was then returned to the Board for appellate 
review.

In August 2001, the Board denied the veteran's claim of 
entitlement to an effective date prior to April 17, 1980 for 
the grant of service connection for a mood disorder secondary 
to a head injury.  The Board remanded the veteran's claim for 
a compensable initial disability rating from April 17, 1980 
to November 28, 1983, as the RO had not yet issued a 
statement of the case (SOC) as to that issue.  The RO issued 
this SOC in August 2001, and the veteran filed a timely 
appeal to this issue in November 2001.  The issue of 
entitlement to a compensable initial disability rating from 
April 17, 1980 to November 28, 1983 for the veteran's mood 
disorder secondary to a head injury is now before the Board 
for appellate consideration.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the level of severity of the veteran's 
mood disorder from April 17, 1980 to November 28, 1983 
includes the veteran's claim to reopen his previously denied 
claim for service connection for a nervous disorder, received 
by VA on April 17, 1980.  At that time, the veteran indicated 
that he was currently hospitalized at the VA Medical Center 
(VAMC) at Allen Park, Michigan for treatment of a right ear 
condition.  He also indicated that he had been treated in the 
past at Wayne County General Hospital and by Dr. Robert 
Walker in Dearborn, Michigan.  The Board notes that the 
veteran later stated that his treatment at Wayne County 
General Hospital consisted of hospitalization at that 
facility in 1974 or 1975.  He did not state the date of 
treatment by Dr. Walker.  It is unclear whether these 
treatment records are in the veteran's claims file, since 
many of the treatment reports in the file contain illegible 
physicians' signatures, and the veteran did not specify what 
facility, if any, this physician was associated with.  
However, as it is clear that both the Wayne County records 
and any records created by Dr. Walker would have been created 
prior to April 17, 1980, the date of the veteran's claim to 
reopen, they are of little or no probative value in assessing 
the severity of the veteran's disability on and after April 
17, 1980.

However, the VA hospital summary referenced by the veteran in 
his claim is of record.  This summary indicates that the 
veteran was hospitalized from April 16, 1980 to April 18, 
1980 with complaints of right sensorineural hearing loss, 
with intermittent dizziness.  The final diagnosis was of 
right sensorineural hearing loss.  No complaints relating to 
a mood disorder were noted, and no psychiatric disorder was 
diagnosed.

Also relevant is a VA hospital summary dated in June 1980 
from the VAMC at Battle Creek, Michigan.  This summary 
indicates that the veteran was transferred from the Allen 
Park VAMC on June 6, 1980, and that he was hospitalized from 
June 6, 1980 to June 12, 1980, at the Battle Creek VAMC.  At 
that time, it was noted that the veteran had carried a 
diagnosis of a personality disorder since 1965, at which time 
he was discharged from the Navy.  He reported headaches, 
obsessive behavior, occasional drinking and drug use.  He 
denied any suicidal or homicidal ideation.  During the 
initial interview the veteran had a facial expression of 
distrust and resentment.  His intellectual functioning was 
average, and his thinking processes were intact.  He was 
relevant, logical and coherent, and was in good contact with 
reality.  His emotional responses were somewhat superficial, 
but were appropriate and within normal limits.  The veteran 
was noted to manifest an obvious character disorder, and 
demonstrated personality immaturity and a lack of an ability 
to maintain satisfactory interpersonal relationships.  During 
hospitalization the veteran was started on several 
prescription medications with the hope that he might develop 
more therapeutic interpersonal relationships with the staff 
and a more stable mood.  However, he was quite demanding and 
anxious, and sought to be discharged because he believed the 
staff was treating him badly and he had caught a cold during 
hospitalization.  As a result, the veteran received an early 
discharge, and scheduled psychological testing for evaluation 
and diagnostic purposes could not be completed.  At the time 
of discharge, the veteran was not willing to receive any 
discharge medications.  The veteran reported that he would 
receive outpatient therapy at the Allen Park VAMC, and was 
deemed by the interviewer to be able to return to appropriate 
pre-hospital activities.  The discharge diagnosis was a 
personality disorder, paranoid personality.

Also relevant are VA hospitalization records from several 
periods of hospitalization in November 1981.  A 
hospitalization intake form indicates that the veteran was 
seen at the mental hygiene clinic at the Allen Park VAMC on 
November 9, 1981, with chief complaints of a chronic history 
of sexual difficulties, and a fear of becoming angry enough 
to harm someone.  He indicated that his marital difficulties 
and job stress were exacerbating these issues.  He reported 
that he worked from 3:30 p.m. to 12:00 a.m., and had a prior 
history of "lots of jobs."  He appeared to be alert, 
distressed, coherent and anxious.  No diagnosis was rendered 
at that time.  Another section of this intake form indicates 
that the veteran felt that he was being treated unfairly by 
his employer.  The diagnostic impression was of a 
schizophrenic reaction, paranoid type.  It was indicated that 
the veteran would be accepted for inpatient treatment.

A hospitalization report from the Battle Creek VAMC, where 
the veteran was transferred for hospitalization, indicates 
that the veteran was hospitalized at that facility from 
November 10, 1981 to November 13, 1981.  On admission, the 
veteran was noted to have a history of using street drugs, 
and it was noted that he had been treated at that facility 
before.  The doctor's progress notes indicate that the 
veteran was very suspicious and angry about being at the 
VAMC.  He stated that he wanted to talk to an "American" 
psychiatrist about his problems.  He did not want to state 
his problems to the ward physician.  The veteran was 
described as uncooperative, and wanting to leave.  He denied 
any homicidal or suicidal ideation.  He indicated that he 
wanted to go to outpatient care at the Allen Park VAMC.  He 
was given an irregular discharge with a Axis I diagnosis of 
"none," and an Axis II diagnosis of paranoid personality.

An additional intake form indicates that the veteran again 
presented to the Allen Park VAMC on November 16, 1981.  The 
intake note indicates that at the time of the veteran's 
previous hospitalization from November 10, 1981 to November 
13, 1981 at the Battle Creek VAMC, the veteran left against 
medical advice because he did not feel that the treatment he 
was getting from the foreign doctor was going to help him.  
On examination, the veteran was dressed casually, wearing a 
hospital band from Battle Creek.  He was angry, hostile, and 
frustrated.  He had homicidal ideation but denied any 
suicidal ideation.  He was relevant but very loose.  He 
complained of marital difficulties and job related stress, 
and requested outpatient treatment.  He was referred to a 
psychiatrist for evaluation.

The intake form completed by this psychiatrist, also dated 
November 16, 1981, indicates that the veteran was seen one 
week earlier at that facility, then transferred to the Battle 
Creek VAMC on November 10, 1981, and requested a discharge on 
November 13, 1981.  The veteran complained of feeling angry 
toward his employer, believing that he had been treated 
unfairly by his supervisor.  It was noted that he had had a 
similar conflict with another employer in 1975.  On mental 
status examination, the veteran talked under considerable 
pressure.  He was separated from his wife, and was on his 
third marriage.  The diagnostic impression was of 
schizophrenic reaction, paranoid type.  The plan was to 
provide outpatient therapy with a psychology intern, at the 
request of the veteran.  However, a subsequent progress note 
dated May 24, 1982 indicates that the "case is closed 
Immediate Service due to patient not having returned to this 
clinic since 11-16-81 on intake."

The veteran's claims file does not contain any further 
evidence relating to a mood disorder during the remainder of 
the period in question, or, indeed, until many years after 
the final visit in November 1981.

The veteran's mood disorder secondary to head trauma has been 
evaluated as noncompensably (zero percent) disabling from 
April 17, 1980 to November 28, 1983 under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, pursuant to 
which the severity of brain disease due to trauma is 
evaluated.  Diagnostic Code 8045 states that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  However, 
purely subjective complaints, such as headache, dizziness, 
insomnia, et., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 	10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

The Board observes that the RO rated the veteran's brain 
disease due to trauma under DC 9435, rather than under DC 
9304.   However, the Board finds that since the criteria of 
DC 8045 require rating purely subjective complaints under DC 
9304, a rating under that code is more appropriate.  In this 
regard, the Board finds that, while the veteran was not 
diagnosed with a mood disorder during the time period at 
issue, he did complain of dizziness at the time of treatment 
in April 1980, and of headaches at the time of treatment in 
June 1980.  Although it is by no means clear that the source 
of these complaints was in any way related the veteran's head 
injury, rather than the hearing loss and personality disorder 
which were diagnosed at the time, the Board finds that, given 
the paucity of medical evidence during the time period in 
question which could clear up this question, these symptoms 
should be attributed to the veteran's mood disorder for 
rating purposes.  Therefore, the Board finds that an initial 
10 percent disability rating from April 17, 1980 to November 
28, 1983, for the veteran's mood disorder secondary to a head 
injury under DC 8045-9304 is warranted.  However, as DC 8045 
specifically states that purely subjective symptoms, such as 
those in this case, will be rated at 10 percent and no more 
under DC 9304, the Board finds that an increased rating in 
excess of 10 percent under this code is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher disability rating from April 17, 1980 to 
November 28, 1983 under the provisions of other, related 
codes.  In this regard, the Board notes that the RO rated the 
veteran's disability under DC 9435, pursuant to which mood 
disorders, not otherwise specified, are currently rated.  
However, the Board notes that, at all times relevant to this 
appeal (i.e., from April 1980 to November 1983), a diagnostic 
code for mood disorders was not contained in the rating code.  
Indeed, DC 9435 did not exist until November 7, 1996, at 
which time VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, formerly at 38 C.F.R. 
§§ 4.125-4.132 (1996).  See 61 Fed. Reg. 52,695-52,702 
(1996).  The revised criteria for evaluating service-
connected psychiatric disabilities was codified at newly 
designated 38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1.  

Therefore, the Board has considered whether the veteran was 
entitled to a rating in excess of 10 percent from April 17, 
1980 to November 28, 1983 under the rating criteria for 
evaluating psychiatric disabilities which were in effect 
during the period in question.  Although a specific 
diagnostic code for mood disorders did not exist, the Board 
notes that DC 9405 contemplated dysthymic disorder, 
adjustment disorder with depressed mood, and major depression 
without melancholia.  In addition, DC 9410 contemplated other 
and unspecified neuroses.  In either case, the same general 
rating formula for psychoneurotic disorders applied.  Under 
this formula, a noncompensable (zero percent) rating was 
warranted when there were neurotic symptoms which might 
somewhat adversely affect relationships with others but which 
did not cause impairment of working ability.  A 10 percent 
rating was warranted for severity which was less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent rating was warranted if 
the psychoneurotic disorder caused definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was substantially impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in severe industrial impairment.  A 70 percent 
rating was warranted if the ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating was warranted if 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior must have been present.  
Finally, the veteran must have been demonstrably unable to 
obtain or retain employment.  The Court determined that the 
three criteria enumerated for a 100 percent rating were to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A review of the evidence detailed above reveals that the 
veteran suffered from some psychiatric symptoms during the 
period in question, such as emotional tension, anxiety and 
anger, which were reportedly causing conflicts at work.  He 
also reported some marital strife.  However, there is no 
medical evidence relating these symptoms to the veteran's 
mood disorder during the period in question.  Indeed, such a 
disorder was not diagnosed at the time of any medical 
treatment during that time.  Instead, the veteran's 
symptomatology was attributed either to nonservice connected 
disorders, such as schizophrenia, a personality disorder and 
drug and alcohol abuse, or to the separate service-connected 
disorder of right ear hearing loss.  As such, the Board finds 
that the evidence does not show that the veteran exhibited 
symptoms attributable to a mood disorder as required for the 
assignment of a rating under any of the codes which rate 
psychoneurotic disorders. 

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's mood 
disorder secondary to a head injury from April 17, 1980 to 
November 28, 1983.  The Board would point out that its 
determination in the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization during the limited period in question so as 
to render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 10 percent from April 17, 
1980 to November 28, 1983 for the veteran's mood disorder 
secondary to a head injury is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

